ORDER

Katherine A. Silvey, John Steven Silvey and his wife, Barbara Ann Silvey (“Appellants”) appeal from the trial court’s judgment determining the common boundary line dividing their land and the land of Marty Simpson, Michael P. McGirl and his wife, Diane L. McGirl, (“Respondents”). Appellants argue: (1) the trial court erred in denying their motion for continuance because Appellants were denied the opportunity to adduce expert testimony from their land surveyor on the issue of the location of the common boundary line between the parties’ lands; and (2) the trial court’s judgment establishing the common boundary line dividing the parties’ lands was against the weight of the evidence and a misapplication of the law.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The judgment of the trial court is affirmed. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. However, a memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).